 

Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[Dealer Address]

 

[__________], 2019

 

To: Granite Construction Incorporated
585 West Beach Street
Watsonville, California 95706
Attention: [Title of contact]
Telephone No.: [____________]
Facsimile No.: [____________]

 

Re: [Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Granite Construction Incorporated
(“Company”) to [_______] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.            This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election (i) of the laws of the State
of New York as the governing law (without reference to choice of law doctrine)
and (ii) (a) that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Company with a “Threshold Amount” of USD 25,000,000,
(b) that the phrase “or becoming capable at such time of being declared” shall
be deleted from clause (1) of such Section 5(a)(vi), and (c) that the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”)) on the Trade
Date. In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement and, if there exists any ISDA Master Agreement
between Dealer and Company or any confirmation or other agreement between Dealer
and Company pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Company, then notwithstanding anything to the contrary in
such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Company are parties, the Transaction shall not be
considered a transaction under, or otherwise governed by, such existing or
deemed ISDA Master Agreement..

 



 

 

 

2.            The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

Trade Date: [__________], 2019     Effective Date: The second Exchange Business
Day immediately prior to the Premium Payment Date     Warrants:Equity call
warrants, each giving the holder the right to purchase a number of Shares equal
to the Warrant Entitlement at a price per Share equal to the Strike Price,
subject to the terms set forth under the caption “Settlement Terms” below. For
the purposes of the Equity Definitions, each reference to a Warrant herein shall
be deemed to be a reference to a Call Option.    Warrant Style: European    
Seller:Company    Buyer:Dealer    Shares:The common stock of Company, par value
USD 0.01 per share (Exchange symbol “GVA”)    Number of Warrants: [_______]1.
For the avoidance of doubt, the Number of Warrants shall be reduced by any
Warrants exercised or deemed exercised hereunder. In no event will the Number of
Warrants be less than zero.     Warrant Entitlement: One Share per Warrant    
Strike Price: USD [______]. Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD [______]2, except for
any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with stock splits or similar changes to Company’s
capitalization.     Premium:USD [______]    Premium Payment Date: [__________],
2019     Exchange:The New York Stock Exchange    Related Exchange(s): All
Exchanges.

 

Procedures for Exercise.

 

Expiration Time: The Valuation Time

 



 

 



1 This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.

2 Insert lesser of (x) the closing price of the Shares on the night of pricing
and (y) the average closing price for the five trading days ending on, and
including, the Trade Date.

 

2 

 

 

 

  Expiration Dates: Each Scheduled Trading Day during the period from, and
including, the First Expiration Date to, but excluding, the 90th Scheduled
Trading Day following the First Expiration Date shall be an “Expiration Date”
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, (i) the Calculation Agent
shall make reasonable adjustments in good faith an in a commercially reasonable
manner, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate a Scheduled Trading Day or a number of Scheduled Trading
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date and (ii) if the
Daily Number of Warrants for such Disrupted Day is not reduced to zero pursuant
to the foregoing clause (i), determine the Settlement Price for such Disrupted
Day in good faith and in a commercially reasonable manner based on transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of such Market Disruption Event on such day; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Settlement Price for such Expiration Date shall be the prevailing market value
per Share as determined by the Calculation Agent in good faith and in a
commercially reasonable manner.     First Expiration Date: February 1, 2025 (or
if such day is not a Scheduled Trading Day, the next following Scheduled Trading
Day), subject to Market Disruption Event below.     Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.     Automatic
Exercise: Applicable; and means that for each Expiration Date, a number of
Warrants equal to the Daily Number of Warrants for such Expiration Date will be
deemed to be automatically exercised at the Expiration Time on such Expiration
Date.

3 

 

 

 



  Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.”      



Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

 

Valuation Terms.

 

Valuation Time: Scheduled Closing Time; provided that if the principal trading
session is extended past the close of the regular trading session for such
Exchange, the Calculation Agent shall determine the Valuation Time in good faith
and in a commercially reasonable manner.     Valuation Date: Each Exercise Date.

 

Settlement Terms.

 

Settlement Method Election: Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of such
election that (A) Company is not in possession of any material non-public
information regarding Company or the Shares, (B) Company is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (C) the assets of Company at their fair
valuation exceed the liabilities of Company (including contingent liabilities),
the capital of Company is adequate to conduct the business of Company, and
Company has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature; and (iii) the same election of settlement
method shall apply to all Expiration Dates hereunder.     Electing Party:
Company     Settlement Method Election Date: The second Scheduled Trading Day
immediately preceding the scheduled First Expiration Date.     Default
Settlement Method: Net Share Settlement.     Net Share Settlement: If Net Share
Settlement is applicable, then on the relevant Settlement Date, Company shall
deliver to Dealer a number of Shares equal to the Share Delivery Quantity for
such Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date.

4 

 

 

 

  Share Delivery Quantity: For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
for such Settlement Date.     Net Share Settlement Amount: For any Settlement
Date, an amount equal to the product of (i) the number of Warrants exercised or
deemed exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for the relevant Valuation Date and (iii) the Warrant Entitlement.
    Settlement Price: For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
page GVA <equity> AQR (or any successor thereto) in respect of the period from
the scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner based on
generally available market data for transactions of this type). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent in good faith and in a commercially reasonable manner
based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.     Settlement Dates: As
determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section ‎9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.     Other Applicable Provisions: In the event Net Share Settlement is
applicable, the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.     Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer in the event Net Share Settlement is
applicable may be, upon delivery, subject to restrictions and limitations
arising from Company’s status as issuer of the Shares under applicable
securities laws.     Cash Settlement: If Cash Settlement is applicable, then on
the relevant Settlement Date, Company shall pay to Dealer an amount of cash in
USD equal to the Net Share Settlement Amount for such Settlement Date.

 



5 

 

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment: Calculation Agent Adjustment; provided that the parties
hereto agree that, subject to the immediately succeeding proviso, any Share
repurchases by Company, whether pursuant to Rule 10b-18 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), Rule 10b5-1 of the
Exchange Act or pursuant to forward contracts or accelerated stock repurchase
contracts or similar derivatives transactions on customary terms, at prevailing
market prices, volume-average weighted prices or discounts thereto shall not be
considered Potential Adjustment Events; provided further that any such open
market Share repurchase, accelerated share repurchase transaction, forward
contract or similar transaction described in the immediately preceding proviso
shall constitute a Potential Adjustment Event to the extent that (i) after
giving effect to such transaction, the aggregate number of Shares repurchased
during the term of the Transaction pursuant to all such transactions described
in the immediately preceding proviso would exceed 20% of the total number of
Shares outstanding as of the Trade Date, as determined by Calculation Agent in a
commercially reasonable manner or (ii) any Shares are purchased pursuant to such
transactions during the period from, and including, the First Expiration Date
to, but excluding, the final Expiration Date. For the avoidance of doubt, in
making any adjustments under the Equity Definitions, the Calculation Agent may
make adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section ‎9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

Extraordinary Events applicable to the Transaction:

 

New Shares: Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and replacing it with the phrase “publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors)” and
(b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer”.

 



6 

 

 

Consequence of Merger Events:

 

Merger Event: Applicable; provided that if an event occurs that constitutes both
a Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section ‎9(h)(ii)(B) of this Confirmation, the
provisions of Section ‎9(h)(ii)(B) will apply.     Share-for-Share:Modified
Calculation Agent Adjustment    Share-for-Other:Cancellation and Payment
(Calculation Agent Determination)    Share-for-Combined:Cancellation and Payment
(Calculation Agent Determination); provided that Dealer may elect, in its
commercially reasonable judgment, Component Adjustment (Calculation Agent
Determination) for all or any portion of the Transaction.

 

Consequence of Tender Offers:

 

Tender Offer: Applicable; provided that if an event occurs that constitutes both
a Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, the provisions
of Section 9(h)(ii)(A) will apply; and provided further that the definition of
“Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.    
Share-for-Share:Modified Calculation Agent Adjustment   
Share-for-Other:Modified Calculation Agent Adjustment   
Share-for-Combined:Modified Calculation Agent Adjustment    Consequences of
Announcement Events: Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions; provided that, in respect of an
Announcement Event, (x) references to “Tender Offer” shall be replaced by
references to “Announcement Event” and references to “Tender Offer Date” shall
be replaced by references to “date of such Announcement Event”, (y) the fifth
and sixth lines shall be deleted in their entirety and replaced with the words
“effect on the Warrants of such Announcement Event solely to account for changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Warrants”, and (z) for the avoidance of doubt, the Calculation
Agent shall determine in good faith and in a commercially reasonable manner
whether the relevant Announcement Event has had a material economic effect on
the Transaction (and, if so, adjust the terms of the Transaction accordingly to
take into account such economic effect on the Transaction) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable; provided further that upon
the Calculation Agent making an adjustment, determined in a commercially
reasonable manner, to the Transaction upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the Transaction upon any
announcement relating to the same event that gave rise to the original
Announcement Event in respect of the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction.

7 

 

 

 

  Announcement Event: (i) The public announcement by the Company, any of the
Company’s affiliates or agents or a Valid Third Party Entity of any Merger Event
or Tender Offer or the announcement by the Company, any of the Company’s
affiliates or agents or a Valid Third Party Entity of any intention to enter
into a Merger Event or Tender Offer, (ii) the public announcement by the
Company, any of the Company’s affiliates or agents or a Valid Third Party Entity
of any potential acquisition or disposition by the Issuer and/or its
subsidiaries where the aggregate consideration exceeds 35% of the market
capitalization of the Issuer as of the date of such announcement (an
“Acquisition Transaction”), (iii) the public announcement by the Company, any of
the Company’s affiliates or agents or a Valid Third Party Entity of an intention
by the Company or such Valid Third Party Entity to enter into, or to explore
strategic alternatives that may include, a Merger Event or Tender Offer or an
Acquisition Transaction or (iv) any subsequent public announcement by the
Company, any of the Company’s affiliates or agents or a Valid Third Party Entity
of a change to a transaction or intention that is the subject of an announcement
of the type described in clause (i), (ii) or (iii) of this sentence (including,
without limitation, a new announcement, whether or not by the same party,
relating to such a transaction or intention or the announcement of a withdrawal
from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded.

8 

 

 

 

  Valid Third Party Entity: In respect of any transaction, any third party that
the Calculation Agent in good faith and in a commercially reasonable manner
determines has a bona fide intent to enter into or consummate such transaction
(it being understood and agreed that in determining whether such third party has
such a bona fide intent, the Calculation Agent shall take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares and, if such effect is material, may deem such
third party to have a bona fide intent).     Nationalization, Insolvency or
Delisting: Cancellation and Payment (Calculation Agent Determination); provided
that, in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange.

 

Additional Disruption Events:

 

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and
(iii) replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption, effectiveness or
promulgation of new regulations authorized or mandated by existing statute)”.  
  Failure to Deliver: Not Applicable     Insolvency Filing: Applicable

9 

 

 

 

Hedging Disruption: Applicable; provided that:

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:       “For the avoidance
of doubt, the term “equity price risk” shall be deemed to include, but shall not
be limited to, stock price and volatility risk. And, for the further avoidance
of doubt, any such transactions or assets referred to in phrases (A) or
(B) above must be available on commercially reasonable pricing terms.”; and    
(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging: Applicable; provided that the following parenthetical
shall be inserted immediately following the word “expense” in the third line of
Section 12.9(a)(vi) of the Equity Definitions: “(including, for the avoidance of
doubt, the incurrence of any stock borrow expense in excess of Hedging Party’s
expectation as of the Trade Date, other than to the extent resulting from an
Increased Cost of Stock Borrow)”.     Loss of Stock Borrow: Applicable.    
Maximum Stock Loan Rate: 200 basis points     Increased Cost of Stock Borrow:
Applicable.     Initial Stock Loan Rate: 0 basis points until November 1, 2024
and 25 basis points thereafter.     Hedging Party: For all applicable Additional
Disruption Events, Dealer.     Determining Party: For all applicable
Extraordinary Events, Dealer. All calculations by Determining Party shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by Determining Party hereunder, upon written request by Company,
Determining Party will provide to Company by email to the email address provided
by Company in such written request a report (in a commonly used file format for
the storage and manipulation of financial data) displaying in reasonable detail
the basis for such calculation; provided, however, that in no event will
Determining Party be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it.     Hedging Adjustment: For the avoidance of doubt, whenever the
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent shall make such adjustment, if any, by reference
to the effect of such event on Dealer assuming that Dealer maintains a
commercially reasonable hedge position.

10 

 

 

 

  Non-Reliance:Applicable    Agreements and Acknowledgments   Regarding Hedging
Activities: Applicable     Additional Acknowledgments: Applicable

 

4.Calculation Agent. Dealer; provided that following the occurrence and during
the continuance of an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five Exchange Business Days following notice to the
Calculation Agent by Company of such failure, Company shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation by the Calculation Agent hereunder, upon written request by
Company, the Calculation Agent shall provide to Company by email to the email
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

 

5.Account Details.

 

(a)Account for payments to Company:

 

Bank: [____________] ABA#: [____________] Acct No.: [____________] Beneficiary:
[____________] Ref: [____________]

 

Account for delivery of Shares from Company:

 

[____________]

 

(b)Account for payments to Dealer:

 

Bank: [____________] ABA#: [____________] Acct No.: [____________] Beneficiary:
[__________] Ref: [____________]

 

Account for delivery of Shares to Dealer:

 

[__________]

 

6.Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: [________]

 

[Dealer’s Office Address]

 



11 

 

 



 

7.Notices.

 

(a)Address for notices or communications to Company:

 

Granite Construction Incorporated
585 West Beach Street
Watsonville, California 95706
Attention:                [Title of contact]
Telephone No.:       [____________]
Facsimile No.:          [____________]

 

(b)Address for notices or communications to Dealer:

 

Attention:                [____________]
Title:                         [____________]
Telephone No:        [____________]
Email:                        [____________]

 

8.Representations, Warranties and Covenants of Company and Dealer.

 

I.            Representations of Company. Company hereby represents and warrants
to Dealer that each of the representations and warranties of Company set forth
in Section [___] of the Purchase Agreement (the “Purchase Agreement”), dated as
of [__________], 2019, among Company, BofA Securities, Inc. and BNP Paribas
Securities Corp., as representatives of the Initial Purchasers party thereto
(the “Initial Purchasers”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein. Company hereby further represents and
warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

 

(a)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.    
(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of (1) the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or (2) any applicable law or regulation, or (3) any
order, writ, injunction or decree of any court or governmental authority or
agency, or (4) any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, except, in the case of clauses (2) through (4), as would not
reasonably be expected to result in a material adverse effect on Company,
Company’s ability to fulfil its obligations hereunder, Dealer or Dealer’s rights
and obligations hereunder.     (c)No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws and except as the
failure to obtain such consent, authorization or order or filing would not
reasonably be expected to result in a material adverse effect on Company,
Company’s ability to perform its obligations hereunder, Dealer or Dealer’s
rights and obligations hereunder.

12 

 

 

 

   (d)A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.     (e)Company is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (f)Company is not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

 

(g)To Company’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to solely as a result of it being a
regulated entity under U.S. various applicable laws, including U.S. securities
laws and FINRA regulations.     (h)Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD50 million.

 

II. Representations, Warranties and Covenants of Company and Dealer. Company and
Dealer hereby represent and warrant to Dealer and Company, respectively, on the
date hereof and on and as of the Premium Payment Date that:     (i)Each is an
“eligible contract participant” (as such term is defined in Section 1a(18) of
the Commodity Exchange Act, as amended, other than a person that is an eligible
contract participant under Section 1a(18)(C) of the Commodity Exchange Act).    
(j)Each of Dealer and Company acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Dealer
represents and warrants to Company that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 



13 

 

 

 

9.Other Provisions.

 

(a)Opinions. On the Premium Payment Date, Company shall deliver to Dealer an
opinion of counsel, dated as of the Premium Payment Date, with respect to the
matters set forth in Sections 8(a) through (d) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [__]3 million (in the case of the first such notice) or
(ii) thereafter more than [__]4 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Company shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 



 

 



3 Insert the number of Shares outstanding (after giving effect to the repurchase
of Shares by Issuer on the Premium Payment Date) that would cause Dealer’s
current position in the Warrants (including the number of Warrants if the
greenshoe is exercised in full, and any warrants under pre-existing warrant
transactions with Company) to increase by 0.5%. To be based on Dealer with
highest applicable percentage.

4 Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest applicable percentage.

 



14 

 

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that
Company will not, as a result of such transfer and/or assignment, be required
under the Agreement or this Confirmation to pay to the transferee or assignee an
amount greater than the amount that it would have been required to pay to Dealer
in the absence of such transfer or assignment except to the extent that the
greater amount is due to a Change of Law after the date of such transfer or
assignment; and provided further that Dealer shall have caused the transferee or
assignee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Company to permit Company to
determine that such transfer and assignment complies with the first proviso of
this sentence. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer,
acting in good faith, is unable after using its commercially reasonable efforts
to effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section ‎9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 



15 

 

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, (i) an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend differs from the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust in
good faith and in a commercially reasonable manner any of the Strike Price,
Number of Warrants, Daily Number of Warrants and/or any other variable relevant
to the exercise, settlement or payment of the Transaction to preserve the fair
value of the Warrants after taking into account such dividend or lack thereof.
“Regular Dividend” shall mean for any calendar quarter, USD 0.13 for the first
regular cash dividend or distribution on the Shares for which the Ex-Dividend
Date falls within such calendar quarter, and zero for any other dividend or
distribution on the Shares for which the Ex-Dividend Date falls within the same
calendar quarter.

 

(g)[Insert relevant Dealer agency language, if any.]

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by (1) deleting
the words “in the determination of the Calculation Agent, a diluting or
concentrative effect” and replacing them with the words “in the commercially
reasonable judgment of the Calculation Agent, a material economic effect”; and
(2) adding at the end thereof “or Warrants; provided that such event is not
based on (i) an observable market, other than the market for Company’s own stock
or (ii) an observable index, other than an index calculated or measured solely
by reference to Company’s own operations”.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A) and (iv), no adjustments will be made to account solely for changes in
volatility, stock loan rate or liquidity relative to the relevant Shares but,
for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii), adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares).”

 



16 

 

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended and restated
as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options on the Shares;
provided that such corporate event involving the Issuer is not based on (i) an
observable market, other than the market for Company’s own stock or (ii) an
observable index, other than an index calculated or measured solely by reference
to Company’s own operations”.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) inserting “(1)” immediately following the word “means” in the first line
thereof and (2) inserting immediately prior to the semi-colon at the end of
subsection (B) thereof the following words: “or (2) the occurrence of any of the
events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer”.

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(G)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 



17 

 

 

(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its direct or indirect wholly owned subsidiaries and
its and their employee benefit plans, files a Schedule TO or any schedule, form
or report under the Exchange Act that discloses that such person or group has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of the Shares representing more than 50% of the voting power
of the Shares (provided, that no person or group shall be deemed to be the
beneficial owner of any securities tendered pursuant to a tender or exchange
offer made by or on behalf of such “person” or “group” until such tendered
securities are accepted for purchase or exchange under such offer).

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision, combination or change
in par value) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets, (II) any share
exchange, consolidation or merger of Company pursuant to which the Shares will
be converted into cash, securities or other property or assets or (III) any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of Company and its
subsidiaries, taken as a whole, to any person other than one or more of
Company’s wholly owned subsidiaries. Notwithstanding the foregoing, any
transaction or transactions set forth in clause (A) above or this clause
(B) shall not constitute an Additional Termination Event if (x) at least 90% of
the consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares or pursuant to statutory appraisal rights,
in connection with such transaction or transactions consists of shares of common
stock or a class of common stock that are listed or quoted on any of The New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors) or will be so listed or quoted when
issued or exchanged in connection with such transaction or transactions, and
(y) as a result of such transaction or transactions, the Shares will consist of
such consideration, excluding cash payments for fractional Shares or pursuant to
statutory appraisal rights.

 

(C)Default by Company or any of its significant subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of USD 25 million (or its foreign currency equivalent) in the
aggregate of Company and/or any such significant subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable before its stated
maturity or (ii) constituting a failure to pay the principal or interest of any
such debt when due and payable at its stated maturity, upon required repurchase,
upon declaration of acceleration or otherwise and in the cases of clauses
(i) and (ii), such acceleration shall not, after the expiration of any
applicable grace period, have been rescinded or annulled or such failure to pay
or default shall not have been cured or waived, or such indebtedness shall not
have been paid or discharged, as the case may be, within 30 days.

 

The term “significant subsidiary” has the meaning set forth in Article 1,
Rule 1-02 of Regulation S-X promulgated by the Securities and Exchange
Commission; provided that, in the case of a subsidiary that meets the criteria
of clause (3) of the definition thereof but not clause (1) or (2) thereof, such
subsidiary shall not be deemed to be a “significant subsidiary” unless the
subsidiary’s income (or loss) from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exclusive of amounts attributable to any noncontrolling interests for the last
completed fiscal year prior to the date of such determination exceeds USD
10,000,000.

 



18 

 

 

(D)A final judgment or judgments for the payment of USD 25 million (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its subsidiaries,
which judgment is not discharged, bonded, paid, waived or stayed within 60 days
after (I) the date on which the right to appeal thereof has expired if no such
appeal has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

(E)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to the Transaction in a commercially reasonable manner in the
public market without registration under the Securities Act or as a result of
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Neither party shall have
the right to set off any obligation that it may have to the other party under
the Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(f) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.


 



19 

 

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the relevant Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the amount of Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section ‎9(k)(i)).


 

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).


 

Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event. If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.


 



20 

 

 

Failure to Deliver: Inapplicable


 

Other applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.


 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
adjustments in good faith and in a commercially reasonable manner to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer,
due diligence rights (for Dealer or any designated buyer of the Restricted
Shares by Dealer), opinions and certificates, and such other documentation, in
each case, as is customary for private placement agreements of companies of
comparable size, maturity and line of business, all commercially reasonably
acceptable to Dealer. In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or premium to any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company of such applicable discount or premium, as the case
may be, and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 



21 

 

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. If Dealer, in its sole reasonable discretion,
is not satisfied with such procedures and documentation Private Placement
Settlement shall apply. If Dealer is satisfied with such procedures and
documentation, it shall sell the Restricted Shares pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (which, for the
avoidance of doubt, shall be (x) the Share Termination Payment Date in case of
settlement in Share Termination Delivery Units pursuant to Section 9(j) above or
(y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 



22 

 

 

(iii)Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Dealer,
unless Dealer is an affiliate of Company at such time or has been an affiliate
of Company in the immediately preceding three months, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the letter agreement dated [__________], 2019 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”)]5, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery [and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]6, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 



 



5 Include in Additional Warrant Confirmation.

6 Include in Additional Warrant Confirmation.

 



23 

 

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [Insert Number Equal to Two times the
Number of Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer
in connection with the Transaction.

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

(q)[Reserved.]

 

(r)Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements (provided that such requirements,
policies and procedures relate to regulatory issues and are generally applicable
in similar situations and are applied in a consistent manner to similar
transactions), or with related policies and procedures applicable to Dealer;
provided that in no event shall Dealer have the right to so postpone or add any
Expiration Date(s) or such other date of valuation, payment or delivery beyond
the 90th Expiration Date immediately following the last Expiration Date or such
other date of valuation, payment or delivery (determined without regard to this
Section 9(r)).

 

(s)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 



24 

 

 

(t)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(v)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(w)Early Unwind. In the event the sale of the [“Underwritten
Securities”]7[“Option Securities”]8 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Company represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(x)Payment by Dealer. Following payment of the Premium, in the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 



 



7 Insert for Base Warrant Confirmation.

8 Insert for Additional Warrant Confirmation.

 



25 

 

 

(y)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(z)Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Company to cash settle the
Transaction, except in circumstances where cash settlement is within Company’s
control (including, without limitation, where the Shares have been converted
into or exchanged for cash, where Company elects to deliver or receive cash, or
where Company has made Private Placement Settlement unavailable due to the
occurrence of events within its control) or in those circumstances in which
holders of Shares would also receive cash.

 

(aa)Amendments. This Confirmation and the Agreement may not be modified, amended
or supplemented except in a written instrument signed by the Company and Dealer.

 

(bb)Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(cc)Tax Matters.

 

(i)Payee Tax Representations:

 

For the purpose of Section 3(f) of the Agreement, Company makes the following
representation to Dealer:

 

Company is a U.S. person (as that term is defined in Section 7701(a)(30) of the
Code and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Company:

 

[Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) of the
Code and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.]9

 

[Dealer is a corporation for U.S. federal income tax purposes and a “dealer”
within the meaning of Section 1.1001-4(b)(1) of the United States Treasury
Regulations.  Dealer is a “foreign person” (as that term is used in section
1.6041-4(a)(4) of the United States Treasury Regulations) for U.S. federal
income tax purposes and each payment received or to be received by it in
connection with this Confirmation is effectively connected with its conduct of a
trade or business in the United States.]10

 

(ii)Tax Documentation. For the purposes of Section 4(a)(i) of the Agreement,
each party shall provide to the other party a valid United States IRS Form W-9
or applicable version of IRS Form W-8 (or successor thereto), (A) on or before
the date of execution of this Confirmation and (B) promptly upon learning that
any such tax form previously provided by it has become obsolete or incorrect.
Additionally, each party shall, promptly upon request by the other party,
provide such other tax forms and documents reasonably requested by the other
party.

 

(iii)Withholding Tax Imposed on Payments to non-U.S. Counterparties under the
Provisions Known as the Foreign Account Tax Compliance Act. “Tax” and
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 



 



9 Insert for BofA Securities, Inc.

10 Insert for BNP Paribas Securities Corp.

 



26 

 

 

(iv)HIRE Act. “Tax” and “Indemnifiable Tax,” each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder (a “Section 871(m) Withholding Tax”). For
the avoidance of doubt, a Section 871(m) Withholding Tax is a Tax the deduction
or withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

 

(dd)[Insert relevant Dealer QFC Stay Rule language, if any.]

 



27 

 

 



[Dealer Header]

 

Company hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.

  

  Very truly yours,       [Dealer]       By:          Authorized Signatory  
Name:

 

Accepted and confirmed
as of the Trade Date:

 

Granite Construction Incorporated   By:               Authorized Signatory  
Name:    

 





 